—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered September 8, 2000, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court improperly denied his application for youthful offender adjudication is unpreserved for appellate review, as he failed to object or move to withdraw his plea on this ground (see, People v Brown, 265 AD2d 486; People v Marcia, 258 AD2d 534). In any event, the decision to grant youthful offender treatment lies within the sound discretion of the sentencing court (see, CPL 720.20; People v Colon, 267 AD2d 319). The determination to deny youthful offender treatment was a provident exercise of discretion (see, CPL 720.10 [2], [3]).
*398The defendant’s remaining contention is without merit. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.